internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil m county state n city state p name of college q county r name of organization t name of organization v dollars amount w dollars aniount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you engage in charitable activities by enhancing access to higher education you provide scholarships to students who have graduated from a high school in m letter catalog number 58263t the number of scholarships that you award each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you are required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 the amount of each award is also dependent on the financial need of the recipient including the recipient's parental income and family resources scholarship awards currently range from dollar_figurev to dollar_figurew dollars each applicants are chosen for a scholarship using the following criteria students who graduated from high school or secondary school in m student ability extra-curricular activities financial need preference given to students in their first two academic years of college your scholarships are non-renewable however past recipients may apply again for a scholarship your selection committee consists of the superintendent of the public school district in n the president or other chief_executive_officer of p the superintendent of high school education for q a representative for q to the board_of directors of r and a representative of the trustee of your organization t your scholarship management company advertises your scholarship program to the public on its website your selection committee selects the recipients of scholarships all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 t pays the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient t sends a letter to each university college specifying that the university college’s acceptance of the funds constitutes the university college’s agreement to notify you if the scholarship recipient fails to meet any term or condition of the scholarship t maintains case histories showing recipients of your scholarships including names addresses purposes of awards amount of each grant manner of selection and relationship if any to officers trustees or donors you will arrange to receive and review recipient reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you will also ensure other grant funds held by a recipient are used for their intended purposes and withhold further payments to recipients until you obtain recipients’ assurances that future diversions will not occur and that the recipients will take extraordinary precautions to prevent future diversions letter catalog number 58263t you represent that you will maintain all records relating to individual grants including information obtained to evaluate recipients identify whether a recipient is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t please keep a copy of this letter in your records lf you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
